453 So. 2d 1147 (1984)
CAS-KAY ENTERPRISES, INC., Appellant,
v.
SNAPPER CREEK TRADING CENTER, INC., Appellee.
No. 83-2666.
District Court of Appeal of Florida, Third District.
July 10, 1984.
Rehearing Denied August 22, 1984.
Robert T. Mann, Gainesville, for appellant.
*1148 Wallace, Engels, Pertnoy & Solowsky and Sidney M. Pertnoy, Miami, for appellee.
Before SCHWARTZ, C.J., and DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We reverse the order dismissing the appellant's action to rescind its purchase of real property from the appellee and the summary final judgment entered in favor of appellee in its action to foreclose the purchase money mortgage given by the appellant to secure the balance of the purchase price of such sale of real property upon a holding that (1) the "integration" clause of the contract for sale stating that "no prior or present agreements or representations shall be binding upon any of the parties hereto unless incorporated in this contract" does not make the contract incontestable where, as here, the appellant based its action to rescind and its affirmative defense to the foreclosure action on the grounds that the contract was procured by fraud, compare Oceanic Villas, Inc. v. Godson, 148 Fla. 454, 4 So. 2d 689 (1941) (action to rescind based on fraud in procurement survives integration clause), with Cassara v. Bowman, 136 Fla. 302, 186 So. 514 (1939) (action to rescind not based on fraud in procurement does not survive integration clause); and (2) since it does not appear from the pleadings or otherwise that the appellant knew that the alleged misrepresentations were false, or that they were obviously false, the mere fact that their falsity could have been ascertained through investigation did not prevent the appellant from relying on such alleged misrepresentations, Besett v. Basnett, 389 So. 2d 995 (Fla. 1980); Gold v. Wolkowitz, 430 So. 2d 556 (Fla. 3d DCA 1983); North Miami General Hospital v. Royal Palm Beach Colony, Inc., 397 So. 2d 1033 (Fla. 3d DCA 1981).
Reversed and remanded for further proceedings.